Citation Nr: 0732196	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-21 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Navy from September 
20, 1988 to April 24, 1991 and from April 25, 1991 to July 1, 
1996.  An April 2004 administrative decision issued by the RO 
determined that the veteran's discharge for the service 
period from April 25, 1991 to July 1, 1996 was under 
dishonorable conditions and therefore a bar to VA benefits.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied service connection for neck and back injuries.  
The RO issued a notice of the decision in June 2004, and the 
veteran timely filed a Notice of Disagreement (NOD) in 
September 2004.  The RO provided a Statement of the Case 
(SOC) and the veteran timely filed a substantive appeal in 
May 2005.  

In July 2007, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed regarding the veteran's 
claim for service connection for neck and back disabilities.  
As the Board is remanding the issue for evidentiary 
development, the RO should also take steps to fulfill VA's 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA) to notify and assist the veteran with respect to his 
PTSD claim.  VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio 
v. Principi, 16  Vet. App. 183, 187 (2002).  VA is also 
instructed to provide proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Upon review of the claims 
folder, there is no indication that the veteran has received 
any VCAA notice pertaining to the type of evidence necessary 
to establish an effective date.  VA should inform the veteran 
that an effective date for the award of benefits will be 
assigned if an increase is awarded, and also include an 
explanation as to the type of evidence that is needed to 
establish an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006). 

The veteran contends that he has back and neck disabilities 
related to an injury incurred during service, and that these 
disabilities were aggravated by a non-service injury.  

A June 1990 service medical record indicates that the veteran 
was in a motor vehicle accident two weeks prior and was 
assaulted with a beer bottle the previous night.  He 
reportedly suffered back, head, and shoulder injuries.  The 
record indicates that, upon examination, his neck was non-
tender.

January 1991 service medical records indicate that the 
veteran slipped and fell while throwing a heaving line.  The 
veteran reported intermittent lower back pain after a 1990 
motor vehicle accident, but complained of radiating pain 
since falling.  The veteran was diagnosed with mechanical low 
back pain.

A February 1991 service medical record indicates that the 
veteran complained of having back pain for one year.

A March 1991 service medical record indicates that the 
veteran complained of having back pain after a motor vehicle 
accident in 1990 and a fall in 1991.  The veteran was again 
diagnosed with mechanical low back pain.

An April 1991 service medical record indicates that the 
veteran's back pain was improving with physical therapy.

The veteran underwent service physical examinations in July 
1992 and March 1995.  No abnormalities of the back or neck 
were found in these examinations.

Private medical records indicate that the veteran was in a 
motor vehicle accident in May 2002.  He complained of neck 
and lower back pain.  Treatment notes state that the veteran 
"denies prior headaches, neck pain, or spinal trauma" and 
that "[he] stated that he had not been in a previous car 
accident."  He was diagnosed with a cervical and lumbar 
sprain/strain secondary to a motor vehicle accident.  A 
cervical spine x-ray revealed findings consistent with a 
muscle spasm.

The veteran underwent a May 2004 VA spine examination.  There 
is no indication that the examiner reviewed the claims file.  
The veteran reported that he developed problems with his back 
and neck after a 1991 motor vehicle accident.  He also 
reported two other accidents, which caused his symptoms to 
worsen.  The veteran complained of lower spine pain that he 
described as 7 or 8 on a scale from 1 to 10, and back pain 
that he described as 8 on a scale from 1 to 10.   He reported 
flare ups with any type of standing or driving.  He denied 
the use of a brace or assistive devices.  He stated that he 
could walk unlimited distances, which the examiner noted as 
"lack of fatigability."  X-rays revealed normal cervical 
and lumbar spines.  The examiner diagnosed "a whiplash type 
of injury" with musculoskeletal strain of his cervical and 
lumbar spine.  There was no evidence of degenerative disease 
and no radicular pain.  The examiner determined that "it is 
more likely than not that his symptoms began with this car 
accident; however, in my opinion, this may have also been 
worsened by recurrent injuries which occurred outside 
service."

The veteran also underwent a May 2004 VA general medical 
examination.  The examiner did not review the veteran's 
claims file.  The veteran reported that was involved in two 
motor vehicle accidents while in service and that he 
developed problems with his lower back and neck in 1991.  
After a physical examination, wherein the veteran reported 
chronic low back and neck pain, and a review of prior x-rays 
of the back and neck, the examiner diagnosed the veteran with 
chronic neck and low back pain secondary to sprain and strain 
of the lumbosacral and cervical spine "secondary to multiple 
motor vehicle accidents in service."

The veteran made the following statement in his March 2003 
claim:

Initially I was injured during weekend liberty in 
which I was in an accident traveling to Florida as 
a result my lower back was affected by it . . . 
This occurrence is unlisted but prior to this I 
reinjured the same area enroute from work on base 
due to vehicle running stop sign. 

In a September 2003 correspondence, the veteran stated that 
sometimes when he wakes up in the morning he can barely move 
his neck due to stiffness and pain.  He also stated that his 
back "gets really sore" when standing or driving for 
prolonged periods of time.  The veteran related that "prior 
to these injuries I never had these problems."

During the July 2007 hearing, the veteran testified that he 
was treated for neck and lower back pain after a June 1990 
motor vehicle accident that occurred on base.  He stated that 
he continued to have neck and low back symptoms for the 
remainder of his time in service, but did not seek medical 
care.  He further stated that a 2002 motor vehicle accident 
aggravated his injuries.

While the veteran was properly afforded VA examinations, the 
medical opinions relating to the claim for service connection 
for neck and back disabilities are inadequate.  The examiners 
did not review the claims file, and instead relied solely on 
the veteran's reported history of trauma.  Accordingly, the 
claims file must be reviewed by a clinician for the purpose 
of determining whether it is at least as likely as not that 
the veteran's low back and neck disabilities are linked to an 
in-service motor vehicle accident or were caused or 
aggravated by a post-service motor vehicle accident.  38 
U.S.C.A. § 5101A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice that an 
effective date for the award of benefits 
will be assigned if service connection is 
awarded, and explain how an effective date 
would be determined.

2.  The RO should obtain copies of all 
outstanding records of treatment received 
by the veteran for the disabilities at 
issue from VA and non-VA medical providers.

3.  The veteran should be scheduled for a 
VA orthopedic examination to determine the 
nature and etiology of the claimed 
conditions. All necessary tests and studies 
should be accomplished, and clinical 
manifestations should be reported in 
detail. The examiner should obtain a 
detailed medical history of the 
disabilities in question from the veteran. 
The claims folder and a copy of this remand 
should be made available to the clinician 
for review.   Following a review of the 
relevant medical records in the claims 
file, the examiner is asked to answer the 
following question:

Is it at least as likely as not (50 percent 
or greater probability) that any currently 
diagnosed neck or back disability was 
incurred in service or is otherwise related 
thereto.  The relationship between the in-
service and post-service injuries sustained 
by the veteran and any current pathology 
should be addressed. 
 
The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The clinician is requested to provide a 
rationale for any opinion provided.  If a 
clinician is unable to answer the question 
presented without resort to speculation, he 
or she should so indicate.

4.  Then, after any additional indicated 
development is completed, readjudicate the 
issue on appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



